—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 8, 2000, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in refusing to charge the jury on manslaughter in the second degree as a lesser-included offense of murder in the second degree and manslaughter in the first degree, is unpreserved for appellate review (see CPL 300.50 [1]; 470.05 [2]; People v Ford, 62 NY2d *674275; People v Gonzalez, 150 AD2d 603; People v Mills, 105 AD2d 759). In any event, viewing the evidence in the light most favorable to the defendant (see People v Martin, 59 NY2d 704), no reasonable view of the evidence would support a finding that the defendant acted recklessly (see People v Butler, 84 NY2d 627; People v Collins, 290 AD2d 457; People v James, 284 AD2d 549). Feuerstein, J.P., Smith, Friedmann and Adams, JJ., concur.